DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
2.    This is a Final Office action in response to applicant's remarks/arguments filed on 03/23/2021.
3.    Status of the claims:
•    Claims 1, 4, 19, 20 have been amended.
•    Claim 21 has been amended.
•    Claims 1-21 are currently pending and have been examined.

Response to remarks/arguments
4.   	In response to applicant’s remarks filed on 03/23/2021, the current 35 U.S.C. 103 rejection is withdrawn. The current nonstatutory obviousness-type double patenting rejection is held.     

Examiner Note
5.	A telephone call was made to Applicant on 5/14/2021 to request the filing of a terminal disclaimer (TD) disclaiming the terminal portion of any patent granted on this 
Please see the rejection below.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 19, 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 15, and 16 of US PAT # 10,721,669 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1, 15, and 16 of US PAT # 10,721,669 B2 contain(s) every element of claims 1, 19, and 20 of the instant application.
The limitations of independent claims 1, 19, and 20 of the instant Application are similar to the limitations claims 1, 15, and 16 of US PAT # 10,721,669 B2 as compared in the following table:






US Application 15/498962
US PAT # 10,721,669 B2
Independent claim 1. An apparatus comprising: 
a first antenna system to provide a first sector of a network; 
a second antenna system to provide a second sector of the network; 
a third antenna system to communicate with a base station to provide a common wireless backhaul link for said first sector and said second sector of the network;
and control circuitry to monitor a performance characteristic of the common wireless backhaul link, and in dependence on said performance characteristic, to implement at least one mechanism to influence whether items of user equipment within at least one of said first sector and said second sector connect to the network via the apparatus, wherein transmitting a connection throttling message to one or more items of user equipment, wherein the connection throttling message comprises an indication that at least one of the one or more items of user equipment can no longer connect to the network via the apparatus.
Independent claim 1. An apparatus comprising: 
a first antenna system to provide a first sector of a network; 
a second antenna system to provide a second sector of the network; 
a third antenna system to communicate with a base station of the network to provide a common wireless backhaul connection between said base station and said apparatus; 
an interface providing an additional backhaul connection between said base station and said apparatus via an internet connection of a building in which the apparatus is deployed; and 
backhaul management circuitry operable, in at least one mode of operation, to control utilization of both the additional backhaul connection and the common wireless backhaul connection to provide, in combination, backhaul connectivity between said base station and items of user equipment connected to the apparatus via the first and second antenna systems.
one or more items of user equipment, wherein the connection throttling message comprises an indication that at least one of the one or more items of user equipment can no longer connect to the network via the apparatus.
        In a similar field of endeavor, Thomas discloses transmitting a connection throttling message to one or more items of user equipment, wherein the connection throttling message comprises an indication that at least one of the one or more items of user equipment can no longer connect to the network via the apparatus (Thomas, para. 30, 33, 51: the message 110 can be processed by a throttle service module 112. The throttle service module 112 can determine whether the message 110 is to be presented to the first user (e.g., via the computing device 102a) or "throttled" (e.g., so as to defer such delivery). In general, the message 110 can be delivered to the computing device 102a via link 114 if the throttle service module 112 determines that a "throttle" is not being imposed on the message 110. On the other hand, if the throttle service module 112 determines that a "throttle" is being imposed on the message 110 then the delivery of the message 110 to the computing device 102a is deferred according to the throttle characteristics, and a throttle message 120 can be sent to the message server A and/or computing device 102b to advise that the message 110 (and/or the second user) is being "throttled.").
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Allen with the teaching of Thomas to include the above features into the system of US PAT # 10,721,669 B2 such as transmitting a connection throttling message to one or more items of user equipment, wherein the connection throttling message comprises an indication that at least one of the one or more items of user equipment can no longer connect to the network via the apparatus as taught by Thomas. The motivation for doing so would have been to enable users to more efficiently manage communications, such as responses to communication requests, between one or more communication modes.

Independent claim 19. A method of controlling connection to a network using an apparatus having 
a first antenna system to provide a first sector of the network, 
a second antenna system to provide a second sector of the network, and 
a third antenna system to communicate with a base station to provide a common wireless backhaul link for said first sector 
monitoring a performance characteristic of the common wireless backhaul link; and in dependence on said performance characteristic, implementing at least one mechanism to influence whether items of user equipment within at least one of said first sector and said second sector connect to the network via the apparatus, wherein transmitting a connection throttling message to one or more items of user equipment, wherein the connection throttling message comprises an indication that at least one of the one or more items of user equipment can no longer connect to the network via the apparatus. 
Independent claim 15. A method of operating an apparatus having first, second and third antenna systems to provide network coverage in a wireless network, comprising: 
employing the first antenna system to provide a first sector of a network;
employing the second antenna system to provide a second sector of the network;
employing the third antenna system to communicate with a base station of the network to provide a common wireless 
providing an additional backhaul connection between said base station and said apparatus via an internet connection of a building in which the apparatus is deployed; and 
in at least one mode of operation, controlling combined utilization of both the additional backhaul connection and the common wireless backhaul connection to provide, in combination, backhaul connectivity between said base station and items of user equipment connected to the apparatus via the first and second antenna systems. 

one or more items of user equipment, wherein the connection throttling message comprises an indication that at least one of the one or more items of user equipment can no longer connect to the network via the apparatus.
        In a similar field of endeavor, Thomas discloses transmitting a connection throttling message to one or more items of user equipment, wherein the connection throttling message comprises an indication that at least one of the one or more items of user equipment can no longer connect to the network via the apparatus (Thomas, para. 30, 33, 51: the message 110 can be processed by a throttle service module 112. The throttle service module 112 can determine whether the message 110 is to be presented to the first user (e.g., via the computing device 102a) or "throttled" (e.g., so as to defer such delivery). In general, the message 110 can be delivered to the computing device 102a via link 114 if the throttle service module 112 determines that a "throttle" is not being imposed on the message 110. On the other hand, if the throttle service module 112 determines that a "throttle" is being imposed on the message 110 then the delivery of the message 110 to the computing device 102a is deferred according to the throttle characteristics, and a throttle message 120 can be sent to the message server A and/or computing device 102b to advise that the message 110 (and/or the second user) is being "throttled.").
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Allen with the teaching of Thomas to include the above features into the system of US PAT # 10,721,669 B2 such as transmitting a connection throttling message to one or more items of user equipment, wherein the connection throttling message comprises an indication that at least one of the one or more items of user equipment can no longer 

Independent claim 20.  An apparatus comprising: 
a first antenna means for providing a first sector of a network; 
a second antenna means for providing a second sector of the network; 
a third antenna means for communicating with a base station to provide a common wireless backhaul link for said first sector and said second sector of the network; and 
control means for monitoring a performance characteristic of the common wireless backhaul link and, in dependence on said performance characteristic, for implementing at least one mechanism to influence whether items of user equipment within at least one of said first sector and said second sector connect to the network via the apparatus, wherein transmitting a connection throttling message to one or more items of user equipment, wherein the connection throttling message comprises an indication that at least one of the one or more items of user equipment can no longer connect to the network via the apparatus.
Independent claim 16.  An apparatus comprising: 
first antenna means for providing a first sector of a network; 
second antenna means for providing a second sector of the network; 
third antenna means for communicating with a base station of the network to provide a common wireless backhaul connection between said base station and said apparatus; 
interface means for providing an additional backhaul connection between said base station and said apparatus via an internet connection of a building in which the apparatus is deployed; and 
backhaul management means for controlling, combined utilization of both the additional backhaul connection and the common wireless backhaul connection to provide, in combination, backhaul connectivity between said base station and items of user equipment connected to the apparatus via the first and second antenna systems.
       US PAT # 10,721,669 B2 does not appear to explicitly disclose transmitting a connection throttling message to one or more items of user equipment, wherein the connection throttling message comprises an indication that at least one of the one or more items of user equipment can no longer connect to the network via the apparatus.
        In a similar field of endeavor, Thomas discloses transmitting a connection throttling message to one or more items of user equipment, wherein the connection throttling message comprises an indication that at least one of the one or more items of user equipment can no longer connect to the network via the apparatus (Thomas, 
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Allen with the teaching of Thomas to include the above features into the system of US PAT # 10,721,669 B2 such as transmitting a connection throttling message to one or more items of user equipment, wherein the connection throttling message comprises an indication that at least one of the one or more items of user equipment can no longer connect to the network via the apparatus as taught by Thomas. The motivation for doing so would have been to enable users to more efficiently manage communications, such as responses to communication requests, between one or more communication modes.


Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466

/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466